Case 1:05-md-01720-MKB-JO Document 7950 Filed 05/27/20 Page 1 of 1 PageID #: 117274




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 IN RE PAYMENT CARD                               Case No: 05-MD-01720 (JG) (JO)
 INTERCHANGE FEE AND MERCHANT
 DISCOUNT ANTITRUST LITIGATION
                                                  NOTICE OF APPEARANCE




 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
         PLEASE TAKE NOTICE that attorney Evan R. Kreiner of Skadden, Arps, Slate, Meagher &

 Flom LLP hereby enters his appearance as counsel for Defendants JPMorgan Chase & Co., JPMorgan

 Chase Bank, N.A., Chase Bank USA, N.A., and Chase Paymentech Solutions, LLC. Appearing

 counsel requests that all papers in this action be served upon the undersigned at the address below.

 Dated: New York, NY
        May 27, 2020                    Respectfully submitted,

                                                /s/ Evan R. Kreiner
                                         By: Evan R. Kreiner
                                         SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                         One Manhattan West
                                         New York, New York 10001
                                         Tel: (212)-735-3000
                                         Fax: (917)-777-2000
                                         Email: evan.kreiner@skadden.com

                                        Attorney for Defendants JPMorgan Chase & Co., JPMorgan
                                        Chase Bank, N.A., Chase Bank USA, N.A., and Chase Paymentech
                                        Solutions, LLC
